Citation Nr: 1213328	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a pulmonary disability, to include residuals of tuberculosis.

3.  Whether a January 2011 rating decision, reducing the Veteran's disability rating for posttraumatic stress disorder (PTSD) from 50 percent to 30 percent, was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to June 1998, and from January 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for a low back disability and residuals of tuberculosis.  Thereafter, the Veteran's claims folder was transferred to the RO in Hartford, Connecticut, which issued August 2010 and January 2011 decisions that reduced the Veteran's disability ratings for residuals of a closed-head injury and posttraumatic stress disorder (PTSD) from 40 percent to 10 percent and from 50 percent to 30 percent.  

In December 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  At that hearing, he submitted additional evidence in connection with his appeal, accompanied by a waiver of RO consideration.  Nevertheless, in view of the actions taken below, review of that evidence by the RO should be undertaken.

At the hearing, the Veteran claimed entitlement to restoration of a 40 percent rating for residuals of a closed-head injury, with chronic posttraumatic headaches, based on clear and unmistakable error in an August 2010 rating decision.  That claim has not yet been adjudicated by the RO, and is referred to the RO for appropriate action.

The Board acknowledges that the Veteran has not submitted a formal claim contesting the reductions of his PTSD rating.  Nor has that issue been adjudicated by the Providence or Hartford RO.  Nevertheless, for the reasons that follow, the Board finds that it has jurisdiction to consider that claim.  Manlincon v. West, 12 Vet. App. 238 (1999).

The claims for service connection for a low back disability and a pulmonary disability and the propriety of the January 2011 PTSD rating reduction are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the disposition of the Veteran's claims for service connection for low back and pulmonary disorders and for restoration of his 50 percent disability rating for PTSD.

With respect to the service connection claims, the Veteran has submitted written statements and testimony professing to have developed chronic low back and pulmonary disorders during his tour of duty in Iraq.  Specifically, he has asserted that he permanently injured his back in a September 2004 motor vehicle accident involving an armored Humvee, which went "off road."  The Veteran has further contended that he and other members of his unit contracted tuberculosis while retrieving dead bodies from canals and performing security measures at a Forward Operating Base north of Baghdad.  Moreover, while the Veteran has acknowledged emigrating from a country (Dominican Republican) that has a significant rate of tuberculosis infection, he has denied any exposure to the disease prior to enlisting in the Army.

The Board considers the Veteran's lay account to be both competent and credible as it addresses matters within the realm of his experience and is consistent with the other evidence of record.  Layno v. Brown, 6 Vet. App. 465 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  His assertions of an in-service low back injury are corroborated by written statements from two fellow soldiers, who attest to having been with the Veteran when he lost control of the armored Humvee.  Additionally, those soldiers profess to have witnessed the vehicle roll over several times before landing under water in a canal area.  

In addition to the above lay evidence, which corroborates the Veteran's account of an in-service service low back injury, his service medical records confirm that he was treated for lower back pain and placed on bed rest.  Those records also show that he screened positive on a purified protein derivative (PPD) skin test used to detect active cases of tuberculosis or recent exposure to the bacterium that causes the disease.

Following his discharge from active duty, the Veteran was afforded a May 2006 VA joints examination in which his history of chronic back pain was noted.  However, the VA examiner determined, based on X-ray analysis, that the Veteran's spine was within normal limits and did not to render a definitive diagnosis for his low back symptoms.  Similarly, a different VA clinician determined, based on the results of a December 2009 spine examination, that the Veteran's current low back pain and left-sided sciatica were related to his in-service rollover accident, but were not a symptomatic of disorder for which VA benefits could be granted.

In addition to the examinations conducted in connection with his low back claim, the Veteran was afforded a March 2007 VA pulmonary examination, which was negative for any symptoms of cough or weight loss.  However, an earlier VA PPD test, administered in January 2007, yielded an assessment of service-related latent tuberculosis.  While the Veteran was prescribed treatment for that condition, he did not complete it.  Nor did he undergo any additional screening to determine whether he currently met the diagnostic criteria for tuberculosis or any other pulmonary disorder.

The Board recognizes that, in the absence of definitive post-service diagnoses of low back and pulmonary disorders, the Veteran's service connection claims cannot be granted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Moreover, while mindful that the Veteran's current symptoms of chronic low back pain, sciatica, and pulmonary dysfunction have been positively linked to service, such symptoms alone, without diagnosed or identifiable underlying maladies or conditions, do not constitute disabilities for which service connection may be established.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Significantly, the Veteran testified at his recent videoconference hearing that he had begun receiving treatment from a private specialist, Matthew T. Salisbury, M.D., who had diagnosed him with a low back disorder that was permanent in nature.  While a lay person, the Veteran is competent to report what his private treating provider told him in that regard.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Nevertheless, as that provider's treatment reports have not yet been documented in the claims folder, it remains unclear whether any currently diagnosed low back disorder is predicated on the post-service symptoms that have been linked to service or is otherwise related to the Veteran's active duty.  Therefore, that private treating provider's findings, relayed by the Veteran, are insufficient, standing alone, to grant his low back claim.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

The evidence currently of record is also insufficient to grant the Veteran's tuberculosis claim.  The Board acknowledges that, since his March 2007 pulmonary examination, the Veteran has complained of symptoms, including coughing, sore throat, and breathing difficulties, which are subject to lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, he has not been shown to have clinical expertise to relate those symptoms to a disorder, such as tuberculosis, which is incapable of lay diagnosis.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).  Accordingly, the Veteran's blanket assertions are insufficient to show that he has a current pulmonary disorder for which VA benefits may be awarded.

While insufficient to grant service connection, however, the aforementioned hearing testimony and other evidence submitted subsequent to Veteran's VA examinations is highly relevant to his low back and tuberculosis claims.  Thus, that new evidence must be considered in connection with any VA examination conducted in support of those claims.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, as VA has already determined that examinations are warranted with respect to those claims, the Board finds that, on remand, follow-up examinations should be performed to consider the new evidence proffered by the Veteran and all of the other pertinent information of record.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced).  In contrast with the previous examinations, those new VA examinations should include opinions by licensed medical doctors with specialized knowledge of joint and pulmonary disorders.  Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).

Next, the Board finds that a remand is also warranted to obtain outstanding private medical records.  The Veteran has testified that he is now receiving private orthopedic treatment for his low back problems.  However, no records of that treatment have been requested or obtained.  Thus, as VA is now on notice that outstanding private records may exist that are pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made.  Accordingly, on remand, the Veteran should be asked to complete a written authorization for the release of private orthopedic provider's records.  It should be explained to him that any prior authorization for the release of his private medical records has now expired and he will need to reauthorization the release of any additional private records before those records may be obtained.  The Veteran also should be notified to submit any pertinent private treatment records in his own possession.

Additionally, it appears that VA medical records may be outstanding.  The Veteran indicated at his December 2011 hearing that he was currently receiving VA outpatient treatment for all the disorders at issue in this appeal.  However, no VA medical records dated after August 2011 have yet been associated with his claims folder.  Accordingly, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, regarding the propriety of the PTSD rating reduction, the Veteran asserted at his December 2011 videoconference hearing that the RO's January 2011 decision, reducing his psychiatric evaluation from 50 percent to 30 percent, made absolutely no sense and should be reversed.  The Board considers the Veteran's testimony to constitute a timely notice of disagreement with that recent rating decision.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a written notice of disagreement within the meaning of 38 U.S.C.A. § 7105).  However, it does not appear that the RO has yet issued a statement of the case addressing the propriety of the Veteran's PTSD rating reduction.  Therefore, the appropriate Board action is to remand that issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder all records of treatment for low back problems by a private specialist, Matthew T. Salisbury, M.D., whom the Veteran identified at his December 2011 videoconference.  Explain to the Veteran that any prior authorization for the release of his private medical records has expired, and that he will need to reauthorize the release of any additional records in order for VA to obtain them.  If the Veteran provides completed release forms, request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any additional pertinent medical records in his own possession in support of his claims.

2.  Obtain and associate with the claims folder all records from the VA Medical Center in Providence, Rhode Island, dated since July 2011.

3.  After the above development has been completed, schedule the Veteran for a VA examination with a medical doctor specializing in orthopedic disabilities to determine the nature, severity, and etiology of any current low back disorder.  The examiner should review the claims folder and should note that review in the report.  The examiner should also provide a rationale for the opinion and reconcile it with all relevant evidence of record, including the Veteran's account of an in-service low back injury sustained in a rollover Humvee accident and the lay evidence that he has submitted in support of that claim.  Additionally, the examiner should consider the Veteran's service medical records, documenting his treatment for low back pain, and his post-service medical records and VA examination reports, showing the existence of chronic low back discomfort and left-sided sciatica, which have been attributed to his in-service accident.  The examiner should also consider the Veteran's statements regarding current private and VA treatment for a low back disorder and all other pertinent evidence obtained pursuant to this remand.  Finally, the examiner should consider the Veteran's lay assertions and any other evidence regarding a continuity of low back symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner's opinion should address the following:  

a)  Diagnose all current low back disorders.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder is etiologically related to the Veteran's September 2004 rollover Humvee accident in Iraq and his subsequent in-service treatment for low back pain and related symptoms.

c)  State whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder was otherwise caused or aggravated by any aspect of the Veteran's active service.

4.  Next, schedule the Veteran for a VA examination with a medical doctor specializing in pulmonary disorders for the purpose of ascertaining the etiology of any pulmonary disorder, including tuberculosis.  All appropriate diagnostics, including the purified protein derivative (PPD) skin test, should be conducted.  The examiner should also review the claims folder and note that review in the report.  The rationale for all opinions should be explained.  The examiner should reconcile the findings with all other pertinent evidence of record, including the Veteran's assertions that he and other members of his Army unit contracted tuberculosis while clearing dead bodies and performing security reconnaissance north of Baghdad.  Additionally, the examiner should expressly consider the Veteran's service medical records, confirming that he screened positive on a PPD skin test; and his post-service medical records and VA examination report, which yielded an assessment of service-related latent tuberculosis, but did not definitively establish the existence of a pulmonary disorder.  The VA examiner must also acknowledge and discuss any report of a continuity of symptomatology since active service, as well as any additional pertinent evidence obtained pursuant to this remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following: 

a)  Diagnose all current pulmonary disabilities, to specifically include tuberculosis.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current pulmonary disability is etiologically related to the Veteran's reported development of tuberculosis in Iraq and his ensuing in-service treatment, which included a positive PPD skin test.

c)  State whether it is at least as likely as not (50 percent or greater probability) that any current pulmonary disability was otherwise caused or aggravated by any aspect of the Veteran's active service.

5.  Then, readjudicate the Veteran's claims.  If the claim regarding the propriety of his PTSD rating reduction remains denied, issue a statement of the case which addresses that issue and informs the Veteran of his appeal rights.  If any other aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


